 In theMatter Of INTERNATIONAL HOD CARRIERS,BUILDING,AND COM-MON LABORER'S UNIONOF AMERICA,LOCAL #231, AFL,AND HAROLDHILL,ITS BUSINESS REPRESENTATIVEandMIDDLE STATES TELEPHONECOMPANY OFILLINOISCase No. 13 ,CD-12.Decided September 09,1950DECISION AND DETERMINATION OF DISPUTESTATEMENT OF CASEThis proceedingarises. under Section 10 (k) of the Act, as amended,by the Labor Management Relations Act, 1947, which provides that"Whenever it is charged that any person has engagedin an unfairlabor practice within the meaning of paragraph 4 (d) of Section 8(b), the Board is empowered and directed to hear and determinethe dispute out of which such unfair labor practice shall havearisen. . . ."On June 2, 1950, Middle. States Telephone Company of Illinois,herein called the Company, filed with the Regional Director for theThirteenth Region of the Board a charge alleging, in substance, that-International Hod Carriers, Building, and Common Laborer's Unionof America, Local #231, AFL, herein called Hod Carriers, and HaroldHill, the Hod Carriers' business representative, had violated Section8 (b) (1) and 8 (b) (4) (D) of the Act in that, on or about May 17,1950, and thereafter, they had induced and encouraged various em-ployees of the Companyto engagein a concerted refusal to performcertain work for the purpose of forcing or requiring the Companyto assign particular work to Hod Carriers rather than to the Com-pany's employees who are members of Telephone Workers Local 399,IBEW, AFL.Thereafter, pursuant to Sections 203.74 and 203.75 of the BoardRules and Regulations, the Regional Director investigated the chargeand provided for an appropriate hearing, upon due notice to all theparties.The hearing was held on July 12 and 13, 1950, before JamesV. Constantine, hearing officer of the Board.All parties appearedat the hearing and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduce -evidence bearing91 NLRB No. 99.598 INTERNATIONAL HOD CARRIERS, BUILDING, ETC., UNION 599on the issues.The rulings of the hearing officer made at the hearingare free from prejudicial error and are hereby affirmed.Althoughall parties were afforded an opportunity to file briefs with the Board,none have been received.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESSMiddle States Telephone Company, an Illinois corporation withits principal place of business in Pekin, Illinois, is engaged in fur-nishing local and long distance telephone service in central, northern,and western Illinois. In providing long distance service the Com-pany utilizes connecting lines of the Bell Telephone System.' In manyof the communities it serves, including Pekin, the Company providesthe only available telephone service? It serves both residential andcommercial subscribers.The Company is part of the Central Tele-phone Company system. Central, a South Dakota corporation whichoperates on an interstate basis, owns a majority of the common stockof the Company and of the other companies for which it providesmanagement services.We find that the Company is engaged in com-merce within the meaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction.3U. THE DISPUTEa.The factsEarly in 1950 the Company decided to construct an additional tele-phone exchange in North Pekin.This project required the layingof 800 feet of underground conduit which involved digging trenches,pouring concrete into the trenches, the installation of tile, pullingcables through the tile, and the construction of manholes.Becauseof the shortage of its own employees, the Company hired two inde-pendent contractors; one to deliver ready-mixed cement to the jobIDuring the past fiscal year,the Company,s subscribers made 1,286,143 long distancecalls, of which 120,518 were to pointsoutside the State of Illinois.During the sameperiod,the Company serviced approximatelythe same number of long distance calls fromoutside the State to its customers.2 See footnote 1,supra.8Central Missouri Telephone Company,15 NLRB 798, enfd. 115 F. 2d 563(C.A. 8) ;see alsoSan Marcos Telephone Company,81NLRB 314;IllinoisBell Telephone Company,88 NLRB 1171. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDand another, Stovall, "to assist" in the construction by furnishing atruck and laborers "as needed." 4Work on the conduit project was begun early in May with Stovalland his men working under the supervision of a company engineer,Mills.Two or three days later, after the trenches had been opened,two crews and a foreman from the Company's plant department wereassigned to the project.Stovall'smen were hod carriers by tradeand members of the Hod Carriers, their representative in a collectivebargaining contract covering their employment by Stovall. The Com-pany's men were members of the IBEW under a collective bargainingagreement containing an authorized union-security clause.On May 11, Hill, then business agent of the Hod Carriers 5 observedthe Company's employees, IBEW nien, performing the same tasksas Stovall's men with whom they worked, pouring concrete, layingfoundations, and excavating.When he protested the work assignments to Mills, the companysupervisor on the job, Mills referred him to Alder, the Company's dis-trict plant superintendent.The next morning, Hill telephoned Alderand protested that the use of company employees was an infringementof the Hod Carriers' jurisdiction, contrary to agreements betweenthe IBEW and that Union and the Company's practice of giving con-duit work entirely to independent contractors..Alder asserted theCompany's right to use its own employees, but suggested that Hillattempt to settle the dispute with Stahl, the president and businessrepresentative of the IBEW.Alder agreed to remove the Com-pany's men, pending some agreement between the Unions involved.From May 12 to May 16, the Company assigned its employees to othertasks, leaving the independent contractor's men alone on the job.OnMay 15, Alder asked Hill if the Company could return its men to thejob.Although the business representatives of the Unions involvedhad failed to reach any settlement, Hill repeated his claim that thework belonged to the Hod Carriers.On May 16, the Company re-assigned its own men to the job.On May 19, the Company's employees were ordered to lay tile.That afternoon, Hill appeared at the job and according to the testi-mony of the foreman, ordered the Company's men to "stop work and4 The contract with Stovall did not guarantee that any laborers would be needed "toassist" on the project,nor did it reserve specific tasks for the Company's employees.Laborers furnished by Stovall were to remain his employees,although the contract pro-vided that the work would be supervised by the Company.5Hill's term as business agent expired on July 1, when he was succeeded by Snell whohad been elected Hill's successor. INTERNATIONALHOD CARRIERS,BUILDING, ETC., UNION601get out of the hole [a trench]." 6 The foreman immediately.tele-phoned Alder for advice, and was instructed to, and did, withdrawthe company employees from the job.,.On May 22, Hill learned that the independent contractor had "laidoff" his men.7He telephoned Alder who told him that the Companyhad decided to go ahead using its own employees.Hill, accompaniedby the business agent of Teamsters Local 685, arrived about 9: 30 at thejob site where he found the foreman, four other company employeeslaying tile, and Stovall, but none of Stovall'smen."Hill then askedthe workers whether they were going to quit "till, the dispute wassettled" or whether he would have to "call his wolves out." 9He re-ceived no reply and left promptly, only to return an hour later witha dozen or more men.Again addressing himself to the company em-ployees, Hill asked them, "Aren't you going to quit?"Receiving noreply, he said, "If you don't, we'll have to carry you out." 10Theforeman telephoned Alder who again told him to take the men off thejob, which he did.At the time of the hearing two-thirds of the job remained un-completed.Alder testified that the Company could complete theproject, using its own employees exclusively, in 3 weeks working time;but had not attempted to do so because its men, fearing for theirsafety, had been reluctant to return to the job site.b.Bargaining historyThe record shows no bargaining history between the Company andthe Hod Carriers, either with- respect. to the conduit project or anyother operation of the Company.As indicated above, the hod car-riers on the project were employed by an independent contractor whorecognized the Hod Carriers as their contract representative.The Company, on the other hand, had recognized the IBEW as thesole collective bargaining agent for all plant, traffic, and clerical em-ployees "at or on" the Company's telephone properties at Pekin,GHill testified that he asked the foreman and men "iftheywere going to leave work inquestion until settled with Internationals,"and that the foreman had agreed to do so.Hill's testimony,as noted below,is consistent with this version of the episode of May 19.We need not,for the purposes of this proceeding, resolve these conflicts in testimony.PUnder their contract with Stovall, his employees were on call only, but received call-inpay unless he notified them, as he did on May 21, that they were not to report. Aldertestified that the Company had not canceled the Stovall contract but that Stovall had notbeen ordered to report for work on May 22.s Stovall had used two or three men on the job.Hill testified that he merely asked the foreman whether he "was as good as his wordand if he was going to leave the work alone until we could get something more definite(from the Internationals)."10Hill testified that he directed his remarks to the group,in general,and the foreman,in particular,an i asked the foreman,"if he would settle it the way we had agreed on orwould we have to find a different way." 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDHavana, and Lacon,Illinois,under a contract effective August 1,1948, and expiring August 1, 1950, subject to automatic renewals. TheCompany agreed to recognize the IBEW in all matters relating to"employment for all employees employed on work covered by thisagreement;"The contract contains a valid union-securityprovisionwhich,by its terms,became effectiveon April1, 1949, when the IBEWwas certifiedto bargainfor such a clause pursuant to a consent elec-tion in CaseNo. 13-UA-2344.Exceptfor describing the employeescovered by the agreement,it contained no specific description of thework the "plant employees,"named in the agreement,were to per-form; but a provision for traveling time to jobs outsidethe citylimits,indicates that the agreement was intended to apply to work other thanthe operation of the Pekin plant.The record contains no evidencewhichwould permit us to determinewhether thecontract had beenautomatically renewed sincethe hearing.c.The contentions of the partiesThe Company,the charging party, contends that the Respondentsviolated Section 8 (b) (4) (D) by encouraging its employees to engagein a work stoppage in order to compel the Company to assign conduitlaying to Hod Carriers rather than to its own employees.The Com-pany and the IBEW contend that the Company had an absolute rightto assign the work to its own employees,who were, in addition, betterqualified for the job, having received special training.The Respondents argue that the Hod Carriers were historically,entitled to work(other than pulling cables),by their constitutionaljurisdiction and the Company's prior practice of subcontractingintotosuch work to independent contractors who employed members ofthe Hod Carriers.The Respondents further contend that the Build-ing Trades Department of the AFL and the IBEW and Hod CarriersInternationals had awarded this type of work to the Hod CarriersUnions.In support of the latter contention,the Respondents intro-duced in evidence a telegram dated July 12, 1950, stating that theJoint Board created for settling jurisdictional disputes in the Build-ing and Construction Trades Departmentof the AFLhad voted, onJuly 10, 1950, "to direct contractor to proceed with work as originallyassigned which was to laborers.Both Trades are directed to respectthis assignment."The IBEW,on the other hand, introduced a tele-gram of the same date; which it had received from its internationalpresident,interpreting the award as affecting only laborers workingfor the contractor Stovall, thereby reaffirmingthe Company's positionthat Stovall's men were to do only such work as the Company assigned INTERNATIONAL HOD CARRIERS, BUILDING, ETC., UNION 603to Stovall.pany was not a party to the proceeding resulting in this award.d.Applicability of the statuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8 (b) (4) (D) and the record beforeus establishes that there is reasonable cause to believe that the HodCarriers induced and encouraged employees to cease work in orderto compel the Company to assign certain work to members of theHod Carriers rather than to its own employees who belonged tothe IBEW.We therefore find that the dispute in question is prop-erly before us 11e.The merits of the disputeIt is clear from the record- that the members of the Hod Carrierswere not employees of the Company, but of Stovall, who had beenengaged, under contract, by the Company to assist on the conduitproject.The Company had assigned the work in dispute to itsown employees.These facts are determinative of the present dis-pute.We have specifically held that Sections 8 (b) (4) (D) and 10(k) "do not deprive an employer of the right to assign work to hisown employees, nor were they intended to interfere with, an em-ployer's freedom to hire, subject only to the requirement againstdiscrimination as contained in Section 8 (a) (3)." 12Moreover,where, as here, a union with no bargaining or representative statusmakes demands on an employer for the assignment of work tb theexclusion of the employer's own employees who are performing thework, we have held that the question of tradition or custom in theindustry is not a governing factor.13None of the contentions hereadvanced impels us to reach a different conclusion in this case.TheCompany had no collective bargaining agreement with the Hod Car-riers concerning the employees involved.The fact that Stovall, an-other contractor on the project, was operating under an agreement.with the Hod Carriers, does not subject the Company to any of theu Moore Drydock Company,81 NLRB 1108; seeShip Scaling Construction Association,87 NLRB 92, andWinslow Bros.&SmithCo., 90NLRB 1434.ss Juneau Spruce Corporation,82 NLRB 650, 660;Los Angeles Building and TradesCouncil, A. F.L. (Westinghouse Electric Corporation),83 NLRB 477,479, 481-482;United Brotherhood of Carpenters and Joiners of America,Millwrights Local No. 1102(Stroh Brewery Company),88 NLRB 844.13 Irwin-Lyon Lumber Company,82 NLRB 916;Los Angeles Building and ConstructionTrades Council,A. F. L. (Westinghouse Electric Corporation),supra; United Brotherhoodof Carpenters and Joiners of America,Millwrights Local No. 1102(Stroh Brewery Com-pany),supra.Such factors are material only where,as in theWinslowcase(supra,foot-note 11),the dispute is between two contracting unions both representing employees of theemployer in question. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDobligations of that agreement. It is clear that the contract betweenthe Company and Stovall did not impair the Company's freedomto use its own employees for work on the project, including the layingof conduit, despite the fact that Stovall used Hod Carriers' members.And, as the Company was not a party of any A. F. of L. awards ofjurisdiction, we find no merit in the Hod Carriers' contention thatsuch awards in its favor are determinative of this case.14We find, accordingly, that the Hod Carriers is not lawfully entitledto force or require the Company to assign the work in dispute tomembers of the Hod Carriers rather than to employees of the Com-pany who are members of the IBEW.However, we are not by thisaction to be regarded as "assigning" the work in question to theIBEW.15DETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact and the entire recordin this case, the Board makes the following determination of thedispute, pursuant to Section 10 (k) of the amended Act :1.InternationalHod Carriers, Building, and Common Laborer'sUnion of America, Local #231, AFL, and its agents, are not, andhave not been, lawfully entitled to force or require Middle StatesTelephone Company of Illinois to assign work laying conduit inconnection with the North Pekin, Illinois, exchange to members ofHod Carriers rather than to employees of the Company who aremembers of International Brotherhood of Electrical Workers, Local399, AFL.2.Within ten (10) days from the date of this Decision and De-termination of Dispute, each of the Respondents may notify theRegional Director for the Thirteenth Region, in writing, as to whatsteps the Respondents have taken to comply with the terms of thisDecision and Determination of Dispute.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Determination of Dispute.14Los Angeles Building and Construction Trades Council,A.F.L. (WestinghouseElectric Corporation),83NLRB 477, 479, at footnote 7. Nor is there "satisfactoryevidence that they...agreed upon methods for the voluntary adjustment of thedispute."SeeUnited Brotherhood of Carpenters and Joiners of America,MillwrightsLocal No. 1102(Stroh Brewery Company),supra.15 See cases cited.supra,footnote 13.